Fourth Court of Appeals
                                San Antonio, Texas
                                    November 1, 2018

                                   No. 04-18-00562-CV

                    IN THE INTEREST OF T.B., G.H., AND E.W.,

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-00127
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

        Appellant E.O.’s motion for extension of time is GRANTED. We ORDER Appellant
E.O. to file her brief on or before November 19, 2018. NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                _________________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court